Citation Nr: 1130883	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include seborrheic dermatitis, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.S.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Veteran and his wife, B.S., testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2008.  A transcript of the hearing is associated with the claims file.  

The Veteran's claim was previously denied by the Board in February 2009 and September 2010, and he appealed each decision to the United States Court of Appeals for Veterans Claims (CAVC).  The record contains Joint Motions for Remand, dated in March 2010 and February 2011, wherein the Veteran's attorneys and the VA General Counsel agreed to remand the Veteran's claim.  Following the March 2010 Joint Motion, the claim was returned to the Board after all action requested in the Joint Motion was completed, after which the September 2010 Board decision was rendered.  However, the February 2011 Joint Motion indicated that additional adjudication was needed because VA was in constructive possession of evidence that was not before the Board at the time of the September 2010 decision.  Accordingly, in March 2011, a CAVC order was issued, remanding the Veteran's claim for consideration of the evidence not previously considered by the Board.  


FINDING OF FACT

A skin disability, to include seborrheic dermatitis, was not manifested during service or for many years after service; nor is a skin disability, to include seborrheic dermatitis, otherwise related to the Veteran's active military service, to include any exposure to herbicides.  


CONCLUSION OF LAW

A skin disability, to include seborrheic dermatitis, was not incurred in or aggravated by active military service, to include as due to herbicide exposure therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted for a skin disorder because he began to have breakouts when he returned from service in Vietnam.  He has testified that, while he was not directly treated for a skin disability in service, he had a dandruff problem during the last three months of service.  He testified that he sought treatment for his dandruff problem about a month or so after being discharged from service and he was given dandruff shampoo, which did not resolve the problem.  He has asserted that his dandruff problem persisted after service and until he was given medication to control the problem.  

At the October 2008 Travel Board hearing, the Veteran's wife testified that, after the Veteran came home from service, he started having a skin problem that was taking his hair out, including in his eyebrows and scalp.  She also testified that his skin problem has persisted since he returned from Vietnam.  

Similarly, in support of his claim, the Veteran has submitted lay statements from various individuals who attest to his skin problem.  A lay statement dated in February 2005 by W.S. reflects that he was the Veteran's barber for over 30 years and that the Veteran had "facial and scalp problems with his hair."  He indicated that he recommended different shampoos and treatment, and had never seen anyone with this kind of condition.  A lay statement dated in January 2006 from E.C. reflects that he has known the Veteran since 1963 and that he became aware of the "mentioned skin condition" between 1973 and 1976.  He also asserted that the Veteran sought medical treatment for the problem but that it never resolved.  A lay statement dated February 2006 reflects that P.F. was a friend of the Veteran's for the past 30 years, and that she noticed skin problems with the appellant around 1972.  She also noted that he sought treatment with no resolution.  

The Veteran recently submitted additional lay statements from other individuals who attest that the Veteran did not have a skin problem prior to service but that, upon return from service in Vietnam, he had a skin problem that was affecting his upper body, including his head, face, and chest.  See lay statements from R.C., C.W., H.W., C.C., and D.A., dated May and June 2010.  

In support of his claim, the Veteran has also submitted statements from V.C., a registered nurse since 1982 who attests that she has known the Veteran for 45 years.  Similar to the lay statements mentioned above, V.C. reported that the Veteran did not exhibit any signs of a skin disorder prior to his departure for Vietnam but that, following his return in 1968, she observed an affliction of dry, scaly scabs on his scalp, as well as dry patches of skin on various other body parts.  See June 2010 statement from V.C., RN.  In June 2011, V.C. submitted another statement wherein she opined that, based upon her medical training, personal observations of the Veteran, and review of the claims file, that it is as likely as not that the Veteran's dermatitis was present at the time of discharge from service and has been chronic ever since.  V.C. stated that, based upon her training, the symptoms the Veteran exhibited immediately subsequent to discharge and continuing to the present were, in fact, manifestations of his dermatitis condition.  V.C. further stated that, based upon her experience treating patients, this type of condition is often self-treated with over-the-counter medications and that patients frequently fail to mention the issue when presenting for treatment for other conditions.  

While V.C. did not submit any documents to verify that she is, indeed, a registered nurse, the Board will accept her statement of medical qualifications as true and find that her statement are competent medical evidence.  See 38 C.F.R. § 3.159(a).  

The Board concedes that the Veteran is competent to report the presence of dermatological symptoms during service, such as flaking or scaling of skin.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Similarly, the Board finds that the Veteran's spouse and the other individuals who submitted lay statements in support of his claim are competent to report seeing the Veteran with skin symptoms affecting his scalp, face, and chest upon his return from Vietnam.  See Id.  In this regard, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility, however.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the lay assertions made by the Veteran, his spouse, the other lay persons, as well as the medical statements made by V.C., R.N. are not credible for the following reasons.  First, with respect to the lay statements submitted in 2005 and 2006, the Board finds that the lay statements have limited probative value because they are vague and do not identify the locations of the skin disorder seen.  In addition, they do not reflect personal knowledge that the Veteran had a skin disorder in service or since service, as they reflect observation of a skin problem no earlier than 1972.  

With respect to the lay statements submitted by the Veteran's wife and other individuals in 2010 and the medical statements submitted by V.C., R.N., the Board finds that the contentions are not credible because they are not consistent with the preponderance of the other evidence of record.  Indeed, review of the record reflects that the Veteran denied having or having had a skin disease on the medical history portion of his service separation examination in 1968 and clinical evaluation showed normal skin at service separation in 1968.  In addition, the evidence reflects that the Veteran filed a claim seeking service connection for epididymitis shortly immediately after discharge from service in April 1968 but made no mention of a skin or dandruff disorder that had its onset in service and continued thereafter.  This evidence is particularly probative because it shows that the Veteran was aware he could seek entitlement to VA benefits based upon a condition that was incurred during service and continued thereafter and, yet, he did not mention any current skin disorder or problem.  The Board also finds highly probative that the Veteran was given a VA examination in August 1968 in conjunction with this April 1968 service connection claim, which revealed that examination of his skin, head, face, and neck was negative.  

In addition to the foregoing, the Board finds probative that there is a more than 10 year gap in the record between the Veteran's discharge from active service in 1968 and the first time complaints or treatment for a skin disorder are shown in the record in 1981.  Indeed, the first time the Veteran is shown to complain of a skin problem after service is in March 1981, when he filed a claim seeking service connection for a skin condition that he reported had its onset in 1967.  The Veteran has testified that he sought treatment for his skin problem during the 1970s and 1980s; however, the record reflects that, in March 1981, when the Veteran was requested to submit medical evidence showing that his claimed skin condition was incurred in service or existed since discharge from service, he did not submit any evidence in support of his claim.  The record also reflects that the Veteran has been unable to locate or submit evidence of his treatment in the 1970s and 1980s in conjunction with the current appeal.  

Accordingly, the Board finds that the multi-year gap in the record militates against a finding that any skin problem, including dandruff, manifested during service resulted in a chronic disorder, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

As a result, and based on the foregoing, the Board finds that the assertions of skin problems manifested immediately after service and persisting thereafter are not credible and have diminished probative value.  

Instead, the Board assigns greater probative value to the evidence contemporaneous with service, to include the report of medical history at service separation, the separation examination, and the August 1968 VA examination.  The Board finds that the Veteran's denial of skin disease on the medical history portion of his separation examination is highly probative because it directly relates to the seminal question in this case, e.g., whether the Veteran had a skin disorder in service and since service.  The Board further finds that the clinical evaluations on separation examination in 1968 and later at the August 1968 VA examination are highly probative because they show that a medical professional evaluated the Veteran not more than four months after service and did not find any evidence of a skin disorder that was initially manifested in and had persisted since that time.  

Indeed, the normal skin findings on clinical evaluation at separation suggest that no skin disorder was present in service, including at separation therefrom, and this finding is further supported by the Veteran's own denial of skin disorder at that time.  The negative findings on VA skin examination in August 1968 further suggest that there was no skin disorder in or since service.  Additionally, the Board believes that this evidence is both competent and credible, as the examinations were performed by medical professionals skilled and trained in the field of medicine, and their findings are consistent with the Veteran's denial of a skin disease on the medical history portion of his separation examination.

As noted, V.C., R.N. is a medical professional who has asserted that she observed the Veteran's skin problem in 1968 and thereafter; however, the Board finds that the evidence of record contemporaneous to service, which consistently shows no evidence of complaint or findings of a skin problem, is more probative than her statement which was made more than 40 years later.  Indeed, the Board notes that statements found in medical records when medical treatment was being rendered may be afforded grater probative value, as the records were generated with a view toward ascertaining the Veteran's then-state of physical fitness.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In this context, the Board finds probative that the medical evidence of record shows that, while seeking treatment for a skin disorder, the Veteran has never reported its onset in or in close proximity to service.  See Id.  

Therefore, while V.C., R.N. has attempted to establish a nexus between the Veteran's current skin disorder and his military service, her nexus statement is based upon a premise which has been found to be inaccurate and, thus, has essentially probative value.  Indeed, the Board finds particularly notable that, while V.C. reported that she reviewed the Veteran's claims file, she did not address the medical evidence of record contemporaneous to service which shows the Veteran specifically denied having a skin problem and that medical professionals examined him and found no evidence of a skin disorder.  Moreover, V.C. did not address the fact that no medical professional has examined the Veteran and determined that his current skin disorder was initially manifested during service or is, otherwise, related thereto.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).

While the Veteran filed a claim seeking service connection for a skin condition in1981, the record shows no documented complaints or findings for skin problems until roughly 1995, when the Veteran sought treatment for a skin rash on his face.  The Board acknowledges that, although skin complaints and findings are first documented more than 25 years after service in 1995, this does not presume it was not present at an earlier date.  Indeed, as noted, the Veteran has reported that he sought treatment for skin problems during the 1970s and 1980s, although he has submitted any medical evidence of such.  However, even with a most sympathetic reading of the evidence, the most competent, credible, and probative evidence of record weighs against a findings that the Veteran had a skin disorder in service and continuity of symptoms since service, to include seborrhea dermatitis.  Indeed, as noted above, there is no credible medical opinion of record which states that the Veteran's current skin disorder was manifested during service and has continued since that time, which preponderates against the Veteran's claim.  

With regard to any assertion that the Veteran's skin disorder is related to herbicide exposure during his Vietnam service, the Board notes that the Veteran has not claimed a disorder for which presumptive service connection based on exposure to herbicide agents is available.  See 38 C.F.R. § 3.309(e).  There is also no indication in the record that the Veteran has a skin condition attributable to herbicide exposure in service.  In this regard, the Veteran is not competent to opine that his skin disorder is related to herbicide exposure because, unlike a broken bone, the etiology of a skin disorder is more complex, particularly when it involves allegations that it is related to herbicide agents.  This is a medical matter which requires medical training and expertise and is, thus, not susceptible to lay opinion.  See Jandreau, supra; Buchanan, supra.  

Therefore, based on the foregoing reasons and bases, the Board finds that the most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current skin disorder was incurred in or is otherwise related to his active military service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2004 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  

The record reveals that the RO also sent the Veteran a letter in March 2006 that informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and all obtainable post-service treatment records identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Veteran was not afforded a VA examination in conjunction with this claim; however, the Board finds that a VA examination or opinion is not needed in this case because, while there is competent evidence of a current skin disability, evidence of dandruff during service, and an indication that the current skin disorder may be associated with the Veteran's service, there is sufficient, competent medical evidence of record on which to make a decision in this claim, particularly, the March 1968 separation medical examination and history, the August 1968 VA examination report, and the post-service medical evidence dated from 1995 to 2009.  While this medical evidence does not contain a medical nexus opinion regarding the Veteran's current skin disorder, the findings contained therein (or the lack thereof) sufficiently outweighs any positive evidence relating the Veteran's current skin disorder to service.  Therefore, the Board does not find that a remand to obtain a VA examination or opinion is warranted in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  



ORDER

Entitlement to service connection for a skin disability, to include seborrheic dermatitis, is denied.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


